Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (WO-2016/038225) in view of Wang (US-10,761,954), Cole et al. (US-7,162,554) and Morris et al. (US-10,652,808).

In regards to claim 1, Baur teaches a sensor system comprising at least one sensor and a control unit connected to the at least one sensor [fig. 1 element 110 (sensor) and 130 (control unit)]. Also, Baur teaches that the at least one sensor and the control unit communicate with each other using a time-division multiplexing method [fig. 6, pg. 20 L. 12-15 and L. 18-22]. Baur further teaches that the control unit is capable of being connected to a plurality of sensors comprising the at least one sensor [fig. 1 elements 141, 142, 143, pg. 17 L. 5-7, pg. 20 L. 12-15 and L. 18-22]. Also, Bair teaches that the control unit transmits a synchronization signal at an interval of time that let each of the plurality of sensors know when to transmit their data [fig. 4-6, pg. 19 L. 17-23]. This teaching means that the control unit synchronously transmits a data transmission command to the at least one sensor connected to the control unit at every fixed amount of time.
Baur does not teach that the system comprises at least one transmitting sensor and a non-transmitting sensor.
On the other hand, Wang teaches that a control unit that is coupled to a plurality of sensors can deactivate sensors that are not needed at the current interval and activate sensors that are needed at the current interval [col. 1 L. 63-67, col. 2 L. 54-62, col. 3 L. 22-27 and L. 32-36]. This teaching means that the system comprises a state in which there are a number of an at least one transmitting sensor and a state in which a previously transmitting sensor at a previous interval becomes a non-transmitting sensor at a current interval and the control unit transmits a data transmission command to the at least one sensor.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wang’s teachings of activating and deactivating sensors based on the current time interval in the system taught by Baur because it will permit the system to activate and receive data from sensors that are currently needed while conserving power on the sensors that are not currently needed.
The combination of Baur and Wang teaches that the control unit provides each sensor time slots when each sensor can transit its data [see Baur fig. 4-6, pg. 19 L. 17-23, pg. 20 L. 18-22]. Also, the combination teaches that the system comprises a state in which there are a number of an at least one transmitting sensor and a state in which a previously transmitting sensor at a previous interval becomes a non-transmitting sensor at a current interval and the control unit transmits a data transmission command to the at least one sensor [see Wang col. 1 L. 63-67, col. 2 L. 54-62, col. 3 L. 22-27 and L. 32-36]. However, the combination does not teach that in the state which there are a number of an at least one transmitting sensor, the at least one sensor transmits data using a plurality of time slots when the number is less than the number of time slots. Also, the combination does not teach in the state in which a previously transmitting sensor at a previous interval becomes a non-transmitting sensor at a current interval and the control unit transmits a data transmission command to the at least one sensor, at least one spare time slot is created and used by the at least one sensor.
On the other hand, Cole teaches that a controller communicating with a plurality of devices can assign timeslots in a frame (fixed period of time) to the devices in order the devices can communicate with the controller [fig. 4, col. 2 L. 65-67, col. 3 L. 1-7, col. 7 L. 13-22]. Cole teaches that if the number of available timeslots is bigger than the number of devices communicating with the controller, the controller can assign more timeslots to the devices that are communicating with the controller [col. 7 L. 31-34]. This teaching means that for state in which a number of at least one transmitting device used for transmitting data collected by the controller is less than a number of time slots allocated within the fixed amount of time, the at least one device transmits data to the controller using a plurality of time slots. Furthermore, Cole teaches that if a device is no longer communicating with the controller, the controller can reassign the timeslots assigned to the device to other devices that are currently communicating with the controller [col. 3 L. 7-10, col. 11 L. 41-49]. This teaching means that in a state in which a previously transmitting device becomes a non-transmitting device, at least one spare time slot is created by the previously transmitting device becoming the non-transmitting device. This teaching also means that in this state, the controller reassigns the spare time slot to the at least one device in order it can transmit data using the spare time slot. In other words, the controller transmits the data transmission command to the at least one device (reassigns the spare time slot), and the at least one device transmits data to the controller using the at least one spar time slot.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Cole’s teachings of allocating time slots based on the number of target devices in system taught by the combination because it will permit the system to assign time slots dynamically based on the number of sensors that are in active state/transmitting data.
The combination of Baur, Wang and Cole teaches that the controller can deactivate a sensor that was transmitting in the previous interval but is not needed in the current interval, while activating the sensors that are needed in the current interval [see Wang col. 1 L. 63-67, col. 2 L. 54-62, col. 3 L. 22-27 and L. 32-36], and that the controller can reassign time slots of the sensor that is no longer transmitting to the sensors that are currently transmitting [see Cole col. 3 L. 7-10, col. 11 L. 41-49]. These teaching means that for a state in which a previously transmitting sensor at a previous interval becomes a non-transmitting sensor at a current interval and the control unit transmits the data transmission command to the at least one sensor, (i) at least one spare time slot is created by the previously transmitting sensor becoming the non-transmitting sensor at the current interval, and (ii) the at least one sensor transmits data to the control unit using the at least one spare time slot at the current interval.  
The combination of Baur, Wang and Cole does not teach that the at least one sensor uses transmission identifiers to transmit data.
On the other hand, Morris teaches that a system can assign identifiers to the sensors that indicate to a sensor which time slot has been assigned to it [col. 10 L. 62-67, col. 11 L. 1-3]. This teaching means that the at least one sensor transmits data using the transmission identifiers assign to it and that predetermine a timing at which each of the sensors transmits data. In the case of the combination, the transmission identifiers will be a plurality of transmission identifiers when the number of the at least one transmitting sensor is less than the number of time slots and will be the transmission identifier of the at least one spare time slow when in the current time interval the previously transmitting sensor becomes a non-transmitting sensor. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Morris’ teachings of using identifiers for each time slot in the system taught by the combination because it will permit each sensor to know which time slots have been assigned to them and when they should transmit their data.  


In regards to claim 2, the combination of Baur, Wang, Cole and Morris, as applied in claim 1 above, further teaches that there is a specific number of time slots available within the fixed amount of time [see Cole fig. 4, col. 7 L. 17-19]. Also, the combination teaches that the controller can be connected to any number of sensors, and when the number of sensors communicating during the fixed amount of time is less than the number of time slots available, more time slots can be assigned to the sensors that are communicating during the fixed amount of time [see Cole col. 7 L. 29-34]. This teaching means that a number of the at least one sensor connected to the control unit can be less than the number of time slots allocated within the fixed amount of time.

In regards to claim 3, the combination of Baur, Wang, Cole and Morris, as applied in claim 1 above, further teaches that the control unit is connected to the plurality of sensors [see Baur fig. 1, pg. 20 L. 12-15].  

In regards to claim 4, the combination of Baur, Wang, Cole and Morris, as applied in claim 3 above, further teaches that the deactivate some sensors and activate other sensors based on the time interval [see Wang col. 1 L. 63-67, col. 2 L. 54-62, col. 3 L. 22-27 and L. 32-36]. This teaching means that the number of the at least one transmitting sensor used for transmitting data collected by the control unit is less than a number of the plurality of sensors connected to the control unit.

In regards to claim 5, the combination of Baur, Wang, Cole and Morris, as applied in claim 3 above, further teaches that each of the plurality of sensors can transmit data using a plurality of time slots if needed [see Cole fig. 4, col. 66-67, col. 3 L. 1-7, col. 7 L. 13-19]. 

In regards to claim 6, the combination of Baur, Wang, Cole and Morris, as applied in claim 3 above, further teaches that a part of the plurality of sensors transmits data using a plurality of time slots [see Baur pg. 20 L. 18-26].  

In regards to claim 7, the combination of Baur, Wang, Cole and Morris, as applied in claim 3 above, further teaches that a number of time slots are assigned to each sensor based on the amount of data that they are transmitting [see Baur pg. 20 L. 12-13 and L. 18-22, see Cole fig. 4, col. 2 L. 62-67, col. 3 L. 1-7]. This teaching means that if the sensors connected to the control unit send the same amount of data, the plurality of sensors will use equal numbers of time slots.

In regards to claim 8, the combination of Baur, Wang, Cole and Morris, as applied in claim 3 above, further teaches that a number of time slots are assigned to each sensor based on the amount of data that they are transmitting [see Baur pg. 20 L. 12-13 and L. 18-22, see Cole fig. 4, col. 2 L. 62-67, col. 3 L. 1-7]. This teaching means that if the sensors connected to the control unit send different amount of data, the plurality of sensors will use different numbers of time slots.

In regards to claim 9, the combination of Baur, Wang, Cole and Morris, as applied in claim 3 above, further teaches that the system can assign consecutive time slots to a sensor to transmit its data or can assign non-consecutive time slots to a sensor to transmit its data [see Baur pg. 20 L. 18-22, see Cole fig. 4, col. 3 L. 7-10, col. 7 L. 31-34]. This teaching means that the system can be configured as desired, and if desired, the system can be configured for a single sensor of the plurality of sensors to a plurality of consecutive time slots. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have configured the system taught by the combination in a way that only one sensor transmits using consecutive time slots because it will permit the system to prioritize the data of that one sensor.

In regards to claim 10, the combination of Baur, Wang, Cole and Morris, as applied in claim 3 above, further teaches that the plurality of sensors includes a first sensor and a second sensor; and a time slot used by the first sensor is arranged between two time slots used by the second sensor [see Baur fig. 6, pg. 20 L. 18-22].  

In regards to claims 11 and 12, the combination of Baur, Wang, Cole and Morris, as applied in claim 3 above, further teaches that that the sensors connected to the control unit can be any type of sensors [see Baur pg. 12 L. 4-12]. This teaching means that the plurality of sensors can transmit a same type of data or differing types of data.

In regards to claims 13, the combination of Baur, Wang, Cole and Morris, as applied in claim 1 above, further teaches that a sensor can transmit sampled data in different time slots [see Baur pg. 20 L. 12-15 and L. 18-22]. This teaching means that the at least one sensor transmits a same type of data in each respective time slot.  

In regards to claims 14, the combination of Baur, Wang, Cole and Morris, as applied in claim 1 above, further teaches that a sensor can transmit regular data using some time slots and additional data using other time slots [see Morris col. 10 L. 27-30 and L. 34-37]. This teaching means that at least one sensor transmits differing types of data in each respective time slot.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Morris’ teachings of transmitting different data from the sensor using different time slots in the system taught by the combination because it will permit the system to make sure that all the data from the at least one sensor is received and also know what type of data is being transmitted from the at least one sensor based on the time slots used by the at least one sensor.

In regards to claims 16, the combination of Baur, Wang, Cole and Morris, as applied in claim 1 above, further teaches that the control unit and the at least one sensor are connected by wired connection [see Baur fig. 1, pg. 16 L. 29-30].  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (WO-2016/038225) in view of Wang (US-10,761,954), Cole et al. (US-7,162,554) and Morris et al. (US-10,652,808) as applied to claim 1 above, and further in view of Chang et al. (US-10,494,023).
In regards to claims 15, the combination of Baur, Wang, Cole and Morris, as applied in claim 1 above, teaches that the at least one sensor is a sensor monitoring a condition of a vehicle [see Baur pg. 12 L. 4-12 and L. 25-30]. However, the combination does not teach that the at least one sensor comprises an ultrasonic sensor.  
On the other hand, Chang teaches that sensor included in a vehicle can comprise ultrasonic sensors [col. 3 L. 54-59].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chang’s teachings of including an ultrasonic sensor in the system taught by the combination because ultrasonic sensors will permit the system to detect objects around the vehicle [see Chang col. 3 L. 54-59].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685